Citation Nr: 0018762	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the claim of entitlement to service connection 
for PTSD, and assigned a 10 percent rating.  A notice of 
disagreement was submitted in September 1995.  In December 
1995, a statement of the case was issued and the veteran 
filed his substantive appeal.  In March 1996, the veteran 
appeared and testified before a hearing officer at the RO.  
The Hearing Officer determined that an increased evaluation 
of 30 percent was warranted.  Later, in a December 1999 RO 
decision, an increased rating of 50 percent was assigned.  As 
a 50 percent evaluation is not the maximum rating available 
for this disability, the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  For the period from December 22, 1994 to July 27, 1999, 
the veteran's PTSD was productive of definite social and 
industrial impairment.  

3.  Beginning July 28, 1999, the veteran's PTSD was 
productive of considerable social and industrial impairment.  


CONCLUSIONS OF LAW

1.  For the period from December 22, 1994 to July 27, 1999, 
the criteria for an evaluation greater than 30 percent, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective as of November 7, 
1996).

2.  Beginning July 28, 1999, the criteria for an evaluation 
greater than 50 percent, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service personnel records reflect the veteran's combat 
service.  VA records show that the veteran was treated for 
PTSD in 1994 and 1995.  

A VA examination was conducted in March 1995.  The examiner 
observed that the veteran was neatly coifed and dressed, and 
that he was alert and cooperative.  His affect was sad and he 
acknowledged depression.  He denied being suicidal and 
homicidal.  There was no evidence of thought disorder.  His 
insight into his condition was quite limited, but with 
treatment, he seemed to begin to learn the meaning of some of 
his symptomatology.  His social judgment generally over the 
years has been good.  The examiner diagnosed PTSD, delayed, 
with depressive features.  

In an August 1995 decision, the RO granted the claim of 
service connection for PTSD.  A 10 percent rating was 
assigned, effective December 22, 1994.  

In March 1996, the veteran testified that as a construction 
worker, he has experienced lay-offs and has quit jobs due to 
problems with getting along with others and getting angry.  
Therefore, his financial loss is more than it would be given 
the cyclical nature of the construction work.  His PTSD also 
affects his personal relationships with his wife and family, 
and his ability to socialize.  When he goes out with his 
wife, he will try to find the corner seat away from others, 
and keeps his conversation to what is absolutely necessary.  
He goes for treatment on a regular basis.  Certain events, 
particularly those involving helicopters, cause him to have 
flashbacks.  He also finds that he has a great deal of 
anxiety that something bad will happen.  

In a March 1996 decision, the hearing officer determined that 
an increased rating was warranted.  The veteran's PTSD was 
rated as 30 percent disabling, effective December 22, 1994. 

A VA examination was conducted in September 1999.  The 
examiner observed that the veteran was dressed in his work 
uniform.  He was cooperative and friendly, and approached the 
interview in an anxious manner.  He appeared to be of average 
intelligence.  His affect was sad.  He acknowledged 
depression.  His affect displayed an individual who is 
anxious and subject to major mood variations.  He denied 
suicidal and homicidal ideation, but he thinks that he often 
would be better dead.  He reported being fearful of receiving 
medication because of drug testing by his employer and he 
would have to inform them that he was taking psychiatric 
medication.  He reported that his wife tells him that he 
frequently talks and jerks in his sleep.  There was no 
evidence of any thought disturbance.  He reported difficulty 
in appetite and reported that he has a good relationship with 
his wife.  The examiner diagnosed PTSD, delayed with 
depressive features.  His Global Assessment of Functioning 
Scale (GAF) score was 55.  

In December 1999, the RO determined that an increased rating 
was warranted.  A 50 percent rating was assigned, effective 
July 28, 1999.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the time the veteran filed his notice of disagreement 
with the initial rating of his service-connected PTSD, the 
regulations for the evaluation of psychiatric disorders were 
revised and became effective as of November 7, 1996.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, the veteran's PTSD may be evaluated under 38 C.F.R. § 
4.132, Code 9411, effective prior to November 7, 1996, or 
under 38 C.F.R. § 4.130, Code 9411, effective as of November 
7, 1996.

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The most recent supplemental statement 
of the case was issued in December 1999, and the current 
criteria were addressed.  Therefore, the veteran has been 
informed of the new criteria and their application. 

Regarding the application of the criteria, the Board points 
out that in a recent opinion, VAOPGCPREC 3-2000, VA's General 
Counsel issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his PTSD.  Thus the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability at issue, the Board finds that the levels, 
including the increase in disability, are reflected in the 
assigned ratings and corresponding effective dates. 

Prior to November 7, 1996, under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, a 30 percent rating is assigned for 
PTSD productive of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when there is the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

In this case, the 30 percent rating assigned for the period 
beginning December 22, 1994 adequately represented the degree 
of disability demonstrated by the evidence of record.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a precedent opinion dated November 9, 1993, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).

The evidence clearly shows that the veteran's PTSD has 
produced industrial and social impairment since he prefers to 
be somewhat isolated socially and has had difficulties 
maintaining employment due to problems with getting along 
with others and anger.  However, the degree to which these 
problems are manifest appear to be within the boundary of 
"more than moderate but less than rather large."  Also, the 
findings recorded in the March 1995 VA examination report, 
including the examiner's assessment that the veteran started 
to learn the meaning of his symptomatology with treatment, do 
not indicate a degree of impairment that is considerable.  
Therefore, there is not a question as to which of the two 
ratings should be applied with regard to the assignment of 
the 30 percent rating beginning December 22, 1994.  38 C.F.R. 
§ 4.7 (1999).  

As of November 7, 1996, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Here, the evidence that can be examined for purposes of 
applying the new criteria, is the most recent VA examination 
of September 1999.  However, the application of the old 
criteria is more favorable with regard to this evidence since 
the degree of occupational and social impairment demonstrated 
is of the level considered when assigning a 30 percent rating 
under the new criteria.  It is clear that the veteran's PTSD 
produces occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and what was described 
as chronic sleep impairment with regard to his jerking and 
talking in his sleep.  However, a 50 percent rating would be 
warranted if applying the old rating criteria since the 
findings indicated an increase in disability. 

For instance, he denied being suicidal when he was examined 
in March 1995, and he also denied it on examination in 1999, 
but he did mention at that time that he would be better dead.  
Also, the examiner noticed that the veteran's affect was that 
of a person who is anxious and subject to major mood 
variations.  Furthermore, on the last examination, the 
examiner offered a GAF, which was 55.  Therefore, overall, 
the degree of disability demonstrated is more than definite 
and would be comparable to considerable as required for a 50 
percent rating under the old criteria.  Therefore, with 
regard to the application of the old criteria to the increase 
found to have been most recently demonstrated, there is a 
question as to which of the ratings should apply.  38 C.F.R. 
§ 4.7 (1999).  However, that is not the case with regard to 
assigning a 50 versus a 70 percent rating, as of July 28, 
1999, since the degree of disability only borders on 
considerable social and industrial impairment.   

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 30 percent rating, effective December 22, 1994 and 
the 50 percent evaluation considered effective July 28, 1999.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an increased evaluation for service-connected 
PTSD, currently rated as 50 percent disabling, has not been 
established and the appeal is denied.  



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

